

113 S1938 IS: Quadrennial Energy Review Act of 2014
U.S. Senate
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1938IN THE SENATE OF THE UNITED STATESJanuary 16, 2014Mr. Pryor (for himself, Mr. Alexander, Mr. Begich, Mr. Boozman, Mr. Coons, Mr. Heinrich, Mr. Tester, Mr. Udall of New Mexico, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Department of Energy Organization Act to replace the current requirement for a biennial energy policy plan with a Quadrennial Energy Review, and for other purposes.1.Short titleThis Act may be cited as the Quadrennial Energy Review Act of 2014.2.FindingsCongress finds that—(1)the
		President’s Council of Advisors on Science and Technology recommends that the
		United States develop a Governmentwide Federal energy policy and update the
		policy regularly with strategic Quadrennial Energy Reviews similar to the
		reviews conducted by the Department of Defense;(2)as the lead
		agency in support of energy science and technology innovation, the Department
		of Energy has conducted a Quadrennial Technology Review of the energy
		technology policies and programs of the Department;(3)the Quadrennial
		Technology Review of the Department of Energy serves as the basis for
		coordination with other agencies and on other programs for which the Department
		has a key role;(4)a
		Quadrennial Energy Review would—(A)establish
		integrated, Governmentwide national energy objectives in the context of
		economic, environmental, and security priorities;(B)coordinate
		actions across Federal agencies;(C)identify the
		resources needed for the invention, adoption, and diffusion of energy
		technologies; and(D)provide a strong
		analytical base for Federal energy policy decisions;(5)a
		Quadrennial Energy Review should be established taking into account estimated
		Federal budgetary resources;(6)the
		development of an energy policy resulting from a Quadrennial Energy Review
		would—(A)enhance the
		energy security of the United States;(B)create jobs;
		and(C)mitigate
		environmental harm; and(7)while a
		Quadrennial Energy Review will be a product of the executive branch, the review
		will have substantial input from—(A)Congress;(B)the energy
		industry;(C)academia;(D)nongovernmental
		organizations; and(E)the
		public.3.Quadrennial
		Energy Review(a)In generalSection 801 of
		the Department of Energy Organization Act (42 U.S.C. 7321) is amended to read
		as follows:801.Quadrennial
		  Energy Review(a)DefinitionsIn this section:(1)DirectorThe
		  term Director means the Director of the Office of Science and
		  Technology Policy within the Executive Office of the President.(2)Federal
		  Laboratory(A)In
		  generalThe term Federal Laboratory has the meaning
		  given the term laboratory in section 12(d) of the Stevenson-Wydler
		  Technology Innovation Act of 1980 (15 U.S.C. 3710a(d)).(B)InclusionThe
		  term Federal Laboratory includes a federally funded research and
		  development center sponsored by a Federal agency.(3)Interagency
		  energy coordination councilThe term interagency energy
		  coordination council means a council established under subsection
		  (b)(1).(4)Quadrennial
		  energy reviewThe term Quadrennial Energy Review
		  means a comprehensive multiyear review, coordinated across Federal agencies,
		  that—(A)focuses on energy
		  programs and technologies;(B)establishes
		  energy objectives across the Federal Government; and(C)covers each of
		  the areas described in subsection (d)(2).(b)Interagency
		  energy coordination council(1)EstablishmentNot
		  later than 90 days after the date of enactment of the Energy Savings and
		  Industrial Competitiveness Act of 2013, and every 4 years thereafter, the
		  President shall establish an interagency energy coordination council to
		  coordinate the Quadrennial Energy Review.(2)Co-chairpersonsThe
		  appropriate senior Federal Government official designated by the President and
		  the Director shall be co-chairpersons of the interagency energy coordination
		  council.(3)MembershipThe
		  interagency energy coordination council shall be comprised of representatives
		  at level I or II of the Executive Schedule of—(A)the Department of
		  Energy;(B)the Department of
		  Commerce;(C)the Department of
		  Defense;(D)the Department of
		  State;(E)the Department of
		  the Interior;(F)the Department of
		  Agriculture;(G)the Department of
		  the Treasury;(H)the Department of
		  Transportation;(I)the Office of
		  Management and Budget;(J)the National
		  Science Foundation;(K)the Environmental
		  Protection Agency; and(L)such other
		  Federal organizations, departments, and agencies that the President considers
		  to be appropriate.(c)Conduct of
		  reviewEach Quadrennial Energy Review shall be conducted to
		  provide an integrated view of important national energy objectives and Federal
		  energy policy, including the maximum practicable alignment of research
		  programs, incentives, regulations, and partnerships.(d)Submission of
		  Quadrennial Energy Review to Congress(1)In
		  generalNot later than August 1, 2015, and every 4 years
		  thereafter, the President shall publish and submit to Congress a report on the
		  Quadrennial Energy Review.(2)InclusionsThe
		  report described in paragraph (1) should include, as appropriate—(A)an integrated
		  view of short-, intermediate-, and long-term objectives for Federal energy
		  policy in the context of economic, environmental, and security
		  priorities;(B)anticipated
		  Federal actions (including programmatic, regulatory, and fiscal actions) and
		  resource requirements—(i)to
		  achieve the objectives described in subparagraph (A); and(ii)to
		  be coordinated across multiple agencies;(C)an analysis of
		  the prospective roles of parties (including academia, industry, consumers, the
		  public, and Federal agencies) in achieving the objectives described in
		  subparagraph (A), including—(i)an
		  analysis, by energy use sector, including—(I)commercial and
		  residential buildings;(II)the industrial
		  sector;(III)transportation;
		  and(IV)electric
		  power;(ii)requirements for
		  invention, adoption, development, and diffusion of energy technologies that are
		  mapped onto each of the energy use sectors; and(iii)other research
		  that inform strategies to incentivize desired actions;(D)an assessment of
		  policy options to increase domestic energy supplies and energy
		  efficiency;(E)an evaluation of
		  energy storage, transmission, and distribution requirements, including
		  requirements for renewable energy;(F)an integrated
		  plan for the involvement of the Federal Laboratories in energy programs;(G)portfolio
		  assessments that describe the optimal deployment of resources, including
		  prioritizing financial resources for energy programs;(H)a mapping of the
		  linkages among basic research and applied programs, demonstration programs, and
		  other innovation mechanisms across the Federal agencies;(I)an identification
		  of, and projections for, demonstration projects, including timeframes,
		  milestones, sources of funding, and management;(J)an identification
		  of public and private funding needs for various energy technologies, systems,
		  and infrastructure, including consideration of public-private partnerships,
		  loans, and loan guarantees;(K)an assessment of
		  global competitors and an identification of programs that can be enhanced with
		  international cooperation;(L)an identification
		  of policy gaps that need to be filled to accelerate the adoption and diffusion
		  of energy technologies, including consideration of—(i)Federal tax
		  policies; and(ii)the
		  role of Federal agencies as early adopters and purchasers of new energy
		  technologies;(M)a priority list
		  for implementation of objectives and actions taking into account estimated
		  Federal budgetary resources;(N)an analysis
		  of—(i)points of maximum
		  leverage for policy intervention to achieve outcomes; and(ii)areas of energy
		  policy that can be most effective in meeting national goals for the energy
		  sector; and(O)recommendations
		  for executive branch organization changes to facilitate the development and
		  implementation of Federal energy policies.(e)Interim
		  reportsThe President may prepare and publish interim reports as
		  part of the Quadrennial Energy Review.(f)Executive
		  Secretariat(1)In
		  generalThe Secretary of Energy shall provide the Quadrennial
		  Energy Review with an Executive Secretariat who shall make available the
		  necessary analytical, financial, and administrative support for the conduct of
		  each Quadrennial Energy Review required under this section.(2)CooperationThe
		  heads of applicable Federal agencies shall cooperate with the Secretary and
		  provide such assistance, information, and resources as the Secretary may
		  require to assist in carrying out this
		  section..(b)AdministrationNothing in this Act or an amendment
		made by this Act supersedes, modifies, amends, or repeals any provision of
		Federal law not expressly superseded, modified, amended, or repealed by this
		Act.